LON REHEARING
I dissent from the majority’s decision to deny rehearing and would grant and docket the case for full argument and briefing by the parties to consider whether the reporting requirement of La. Ch. C. art. 609 overrides any privilege that may otherwise be claimed by the priest. At the very least, I would grant rehearing to correct the per curiam which remands the case to the trial court to determine whether the communications between the priest and the minor were “confessions per se.” Instead, the proper inquiry would be whether the communications were “confidential communications” under La. C.E. art. 511 and La. Ch. C. art. 603(15). Not only is a “confession per se ” undefined in the per curiam, it has no legal relevance to this case.
For the above reasons, I respectfully dissent from the denial of rehearing.